Citation Nr: 1625877	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  15-32 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date for service connection for Waldenstrom's disease (also claimed as non-hodgkin's lymphoma), to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013, rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2014.  The RO issued a statement of the case (SOC) in July 2015.  The Veteran subsequently perfected his appeal with a VA Form 9 in September 2015.  In April 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's February 2012 claim for service connection for Waldenstrom's was granted in a July 2012 rating decision. 

2. The Veteran neither appealed the July 2012 rating decision by submitting a notice of disagreement; nor submitted new and material evidence; within one year after notice of the decision.  

3.  The July 2012 decision that granted service connection effective February 29, 2012, considered the correct law and evidence as they then existed and did not contain an outcome determinative error.   

CONCLUSION OF LAW

The criteria for an effective date prior to February 29, 2012 have not been met, to include on the basis of clear and unmistakable error. 38 U.S.C.A. §§ 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.155(b), 3.400(q)(1)(ii) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's assertion of CUE in the prior July 2012 rating decision.  See Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the April 2016 Board hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted. Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

There is no need for a medical opinion in this case, because the proper effective date depends on when the Veteran filed claims and whether prior decisions became final.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II. Laws and Regulations

Finality of Decisions

Rating decisions become final unless a notice of disagreement is received within one year of the notice of the decision.  38 U.S.C.A. § 7105(c) (West 2014).  

If new and material evidence is received within one year of the notice of a regional office decision, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  38 C.F.R. § 3.156(b)); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F. 3d 1362, 1369 (Fed. Cir. 2011).   

VA is required to determine whether subsequently submitted materials constitute and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Mitchell v. McDonald, 27 Vet. App. 431 (2015).

Effective Date 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3. 400 (2015).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a) (West 2014).

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) (2015).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2) (2015).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits. In particular, VA is required to identify and act on informal claims for benefits. See 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's statements, including all documents and oral testimony in the record prior to the Board's decision. See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994). But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative. Cintron v. West, 13 Vet. App. 251, 259 (1999).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary. See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 9, 84 (2009).

Clear and Unmistakable Error 

A final RO decision may be revised or reversed on the grounds of CUE. 38 U.S.C.A. §§ 5109A (West 2014). 

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. 

An error cannot be CUE unless it is absolutely clear that a different result would have ensued, but for the error. 38 U.S.C.A. § 7111(e).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made. 38 C.F.R. § 20.1403(b)(1).

A motion alleging CUE must set forth clearly and specifically the alleged errors of fact or law in the prior Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

III. Facts and Discussion

The Veteran's last period of active service ended on August 23, 1968.  The record reflects that after he was discharged from service, his first contact with VA was in November 2010.  In November 2010, the Veteran submitted claims for entitlement to service connection for diabetes mellitus, erectile dysfunction, and Parkinson's disease.  In June 2011 the RO issued a decision denying those claims.  

On February 29, 2012, VA received the Veteran's claim for service connection for Waldenstrom's disease.  The RO issued a July 2012 rating decision that established an effective date for service connection as the date of receipt of his claim for service connection. See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a), 3. 400 (2015).  There is no indication of a claim for service connection for Waldenstrom's disease prior to February 29, 2012.  

In July 2012 the RO sent the Veteran notice of the decision and of his right to appeal.  He did not submit a notice of disagreement or additional evidence within one year of the notice.  Hence, the July 2012 rating decision became final. See 38 U.S.C.A. § 7105(c) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(b).

In April 2013, he filed to have an earlier effective date on the basis of CUE.  In April 2013, the Veteran's representative Disabled American Veterans, (DAV), asserted that the Veteran had filed a claim for service connection for Waldenstrom's disease November 2010; it had been denied in June 2011; and submitted a new claim less than a year later. 

In November 2013 the RO denied entitlement to an earlier effective date on the basis of CUE.

Although the Veteran has contended that the November 2010 claim encompassed Waldenstrom's disease; there was nothing in the record to show this.  The Veteran has at times contended that his claim for service connection for Parkinson's disease, but service connection for that disease was denied in the June 2011 rating decision.  Although the February 2012 claim was received within a year of the June 2011 decision there was nothing in the record to show that this pertained to the earlier claim.

When the RO issued the July 2012 decision assigning an effective date, it had nothing before it to suggest that there was any relationship between the 2010 and 2012 claims.  Indeed, the record showed that Waldenstrom's disease was initially identified shortly before the February 2012 claim and there was nothing in the record to suggest that the disease was related to the disabilities previously claimed.

VA has a duty to construe claims as encompassing any condition encompassed by the claimed symptoms.  Clemons v. Shinseki, 23 Vet App 1 (2009).  In the instant case, the RO had no evidence at the time of the July 2012 decision that the 2010 claim encompassed symptoms subsequently diagnosed as Waldenstrom's disease.

The Veteran contends that the effective date assigned for the award of service connection for Waldenstrom's disease should be earlier, because while he did not file his claim until February 29, 2012, he had the condition prior to this date, and the reason he did not apply for disability earlier is because the VA failed to timely diagnose his condition.  

The Veteran has also asserted that there was CUE in that VA delayed in conducting proper testing that would have identified Waldenstrom's disease earlier.  To grant an earlier effective date on the basis of CUE, the evidence must show such error on the part of VA adjudicators.  Errors by medical personnel could not service as the basis for finding error in the July 2012 adjudication of the Veteran's claim.

Dr. S. S., provided a statement dated September 12, 2012, reporting that the Veteran currently had Waldenstrom's macroglobulinemia.  In April 2014, Dr. S., provided an opinion that the Waldenstrom's macroglobulinemia began in August 2010; however this opinion was provided after the July 2012 decision.  As previously noted, a finding of CUE must be based on the evidence as it stood at the time of the July 2012 decision.  Similarly, the Veteran's spouse noted at the hearing that Dr. S had placed the onset of Waldenstrom's disease in 2010; but this evidence was not of record at the time of the 2012 decision.

Because the Veteran filed his claim more than one year after separation from active service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  The RO found in its July 2012 decision that the Veteran filed a claim for service connection for Waldenstrom's disease on February 29, 2012.  The evidence at the time of the decision showed the initial findings of Waldenstrom's disease earlier in February 2012.  Because, the latter of these dates was the date of claim; the RO granted service connection as of the date the claim was received. 

In short, there has been no showing that the RO failed to consider the correct law or evidence as it then existed or that its selection of an effective date was the product of an undebatable and outcome determinative error.  Accordingly the appeal must be denied.


ORDER

Entitlement to an effective date earlier than February 29, 2012, for the grant of service connection for Waldenstrom's disease is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


